COURT OF APPEALS FOR THE
                                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                                        ORDER ON MOTION

Cause number:                       01-14-00207-CV
Style:                              Ellen Lumenta, Individually and as Personal Representative of the Estate of Roy Meyers
                                    Revelino Nawawi, Deceased v. Bell Helicopter Textron, Inc., Bell Helicopter Korea Inc.,
                                    Bell Helicopter Corporation, Bell Helicopter International Inc., Bell Helicopter International
                                    Sales Corporation, Pratt & Whitney and United Technologies Corporation
Date motion filed:                  June 16, 2014
Type of motion:                     Second Unopposed Motion for Extension of Time to File Brief
Party filing motion:                Appellant
Documents to be filed:              Appellant’s Brief

Is appeal accelerated?         No

If motion to extend time:
         Original due date:                               April 16, 2014
         Number of previous extensions granted:                     1      Current Due date: June 16, 2014
         Date Requested:                                  June 23, 2014

Ordered that motion is:

                   Granted
                     If document is to be filed, document due: June 23, 2014
                              Absent extraordinary circumstances, the Court will not grant additional motions to extend
                               time.
                    Denied
          Dismissed (e.g., want of jurisdiction, moot)
                    Other: _____________________________________




Judge's signature:       /s/ Terry Jennings
                         


Date: June 26, 2014




November 7, 2008 Revision